PER CURIAM:
Richard M. Summa, appointed counsel for Keith Terrill Prim in this direct criminal appeal, has moved to withdraw from further representation of the appellant and fifed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no *746arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Prim’s convictions and sentences are AFFIRMED.